Case 1:17-cv-00290-WJM-KMT Document 30 Filed 07/23/19 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 17-cv-0290-WJM                              RESTRICTED CASE

  UNITED STATES OF AMERICA, ex. rel.,
  DAMIEN SCHWARTZ,

         Plaintiff,

         v.

  KINDRED HEALTHCARE, INC.;
  KINDRED HEALTHCARE OPERATING, INC.; and
  TRANSITIONAL HOSPITALS CORPORATION OF LOUISIANA, INC.,

         Defendants.


                                          ORDER


         The Court having reviewed the United States’ Motion to Unrestrict Case and

  Maintain Level 2 Restriction of Certain Filings in the above-captioned qui tam case, and

  finding good cause therefore, hereby:

         ORDERS that the Clerk of the Court is directed to unrestrict this case;

         ORDERS that ECF Nos. 14, 17, 19, 21, 23, and 25 shall remain at a “Level 2”

  restriction;

         ORDERS that all other filings in the case (except for ECF Nos. 14, 17, 19, 21, 23,

  and 25) shall be unrestricted and publicly accessible.
Case 1:17-cv-00290-WJM-KMT Document 30 Filed 07/23/19 USDC Colorado Page 2 of 2




        Dated this 23rd day of July, 2019.

                                                 BY THE COURT:


                                                 _________________________
                                                 William J. Martinez
                                                 United States District Judge




                                             2
